MAYER, Circuit Judge
(after stating the facts as above).  It is unimportant in this, case whether the place of conversion be regarded as Seattle or Yokohama. The value of the converted goods was the same at both places. Plaintiff insists that it was entitled to recover $4,266, the resale price at Yokohama, and there is controversy as to the meaning of paragraphs 7 and 8, quoted supra.
We think that there is no difficulty in construing these paragraphs. There is not the slightest suggestion that the Canadian Pacific was notified nor had any knowledge of the existence of a contract of sale for $4,266 between plaintiff and a customer in Japan. All the notice or information conveyed by plaintiff to the Canadian Pacific was that the latter “was advised and urged” to “move said steel bars forward promptly, so they ctiuld be landed in Yokohama at the earliest practicable time in order to satisfy plaintiff’s Japanese customers for or purchasers of said steel bars.”
Such a notice is wholly insufficient to charge the carrier with knowledge of the special damages plaintiff might sustain by delay or loss in transit. It will be noted that even this notice was quite indefinite, being in the alternative as to “customers for or purchasers of” the steel bars. The classic rule of Hadley v. Baxendale, 9 Exch. 341, is easy enough to state. The difficulty always arises in its application to facts under consideration.
Chapman v. Fargo, 223 N.Y. 32, 119 N. E. 76, L. R. A. 1918F, 1049, Ann. Cas. 1918E, 1054, is not only a recent decision, but is probably the nearest in principle to that at bar. The opinion of Hiscock, C. J., refers to many cases cited at bar and carefully considers and applies the rule of Hadley v. Baxendale. Cf. Illinois Central v. Johnson, 116 Tenn. 624, 94 S. W. 600. Booth v. Spuyten Duyvil Rolling Mill Co., 60 N. Y. 487, and Burke v. Union Pacific R. Co., 226 N. Y. 534, 124 N. E. 119, each involve a state of facts quite dissimilar from those presented in this case.
As it is unimportant’ in this case whether we take the value at Seattle or Yokohama, it is plain that plaintiff must be confined to the long-established general rule succinctly stated in Wallingford v. Kaiser, 191 N. Y. 392, 84 N. E. 295, 15 L. R. A. (N. S.) 1126, 123 Am. St. Rep. 600, as follows:
“In actions for conversion, and actions of a similar character, the general rule is that the value of the property at the place of conversion is the correct measure of damages”
*60—and also tersely stated by Lacombe, Circuit Judge, in Downing v. Outerbridge, 79 Fed. 931, 933, 25 C. C. A. 245, 246, as follows:
“The action is in tort, for conversion, and the proper measure of damage was the value of the merchandise at the time and place of conversion.”
In the Wallingford Case, in Delafield v. Armsby, 131 App. Div. 572, 116 N. Y. Supp. 71, affirmed on opinion below 199 N. Y. 518, 92 N. E. 1083, in The Manhattan (C. C. A.) 284 Fed. 310, and in many other cases, cited in our opinion in Mallory Steamship Co. v. Mitchell, 291 Fed. 53, filed May 7, 1923, a different rule is applied, where there is no market value at place of conversion or of destination, or where there are particular circumstances. But in the case at bar market value at Yokohama, including prepaid ocean and inland freight, 'is admitted to have been $3,153.61. That market value is controlling in this case as the measure of damages and hence the conclusion of the District Court was right.
Judgment affirmed.